EXHIBIT 10.1

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made by MACATAWA BANK
CORPORATION, a Michigan corporation (the “Corporation”), and RONALD L. HAAN
(“Executive”) as of this June 22, 2015. Any reference to the Corporation shall
jointly include the Bank and any Affiliate, each as defined below.

WHEREAS, the Corporation operates a wholly owned commercial banking subsidiary,
Macatawa Bank (the “Bank”; reference to the "Corporation" in this Agreement
includes the Bank unless otherwise indicated by context), which is engaged in
the general business of banking; and

WHEREAS, the Board of Directors of the Corporation believes that the future
services of Executive will be of great value to the Corporation and Bank; and

WHEREAS, the Board of Directors of the Corporation has determined that it is in
the best interests of the Corporation and its shareholders to secure Executive’s
continued services and to ensure Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control of
the Corporation, without concern as to whether Executive might be hindered or
distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage Executive’s full attention and dedication to
the Corporation and the Bank, the Board of Directors has authorized the
Corporation to enter into this Agreement.

NOW, THEREFORE, the parties agree as follows.

1.     Effective Date and Term. This Agreement will take effect as of the date
first written above. This Agreement shall remain in effect until the end of the
calendar year following that in which either party gives the other notice of
intention to terminate this Agreement; provided, however, that:

(a)     except for termination as provided above pursuant to notice from
Executive to the Corporation, this Agreement will not terminate during an Active
Change in Control Proposal Period, even if the Corporation has given Executive
notice of intention to terminate this Agreement;

(b)     except for termination as provided above pursuant to notice from
Executive to the Corporation, upon the occurrence of a Change in Control the
term of this Agreement shall automatically be extended until the second
anniversary of the effective date of the Change in Control, even if the
Corporation has given Executive notice of intention to terminate this Agreement;
and

(c)     termination of this Agreement shall not affect the obligations of either
party accrued before termination of this Agreement, Executive’s obligations
under Section 5, 6 or 7, or the obligations of the parties under Section 12 or
14.



 

 

2.     Change in Control Severance Payment. The Corporation will make the
payments provided for in this Section 2 (the “Severance Pay”) if Executive’s
employment is terminated during the term of this Agreement in a manner that
constitutes a “separation from service” as that term is defined by Section 409A
of the Internal Revenue Code (the “Code”) due to: (A) Executive terminating
employment for Good Reason, or (B) the Corporation terminating Executive’s
employment for any reason other than death, Permanent Disability or Cause, and,
in the case of either (A) or (B), such termination of employment occurs either
(i) within twenty-four months after the date of a Change in Control or (ii)
within six months before the date of a Change in Control.

(a)     Amount and Payment of Cash Severance. The Corporation will make a cash
payment (the “Cash Payment”) to Executive in an amount equal to the sum of (i)
two times Executive’s Average Compensation and (ii) Executive’s target annual
bonus, if any, for the year in which employment terminates (with such
calculations to be made as though the target level has been achieved for each
performance goal), prorated by multiplying Executive’s target annual bonus by
the number of days in the year completed through the date of Executive’s
termination of employment divided by 365. The Cash Payment shall be paid to
Executive in a single lump sum within sixty days after termination of
employment; provided, however, that if the sixty day period overlaps two
calendar years that the payment will be made in the later calendar year. If
Executive dies after becoming entitled to the Cash Payment but before it has
been paid, the Cash Payment will be made to Executive’s designated beneficiary
(or Executive’s estate if Executive fails to designate a beneficiary).

(b)     Health Coverage Payment. The Corporation will make a cash payment (the
"Health Coverage Payment") to Executive equal to 24 times the Corporation’s
monthly pre-tax cost of contribution towards Executive’s then current employee
and dependent health, prescription drug and dental coverage. If Executive is not
enrolled in the Corporation’s health, prescription drug and dental plans, then
the monthly amount will be equal to the Corporation’s contribution towards
family coverage for such plans determined at the time employment terminates.
Although the right to payment under this paragraph is based on the Corporation’s
health, prescription drug and dental plan at the time employment terminates and
is intended to fund payment for health coverage, the Health Coverage Payment is
not required to be used for health coverage and Executive may use the Health
Coverage Payment for any purpose. The Health Coverage Payment shall be paid to
Executive in a single lump sum with the Cash Payment provided by Section 2(a).

(c)     Conditions to Severance Pay. To be eligible for Severance Pay, Executive
must meet the following conditions: (i) Executive must comply with Executive’s
obligations under this Agreement that continue after termination of employment;
and (ii) Executive must resign upon written request by the Corporation from all
positions with or representing the Corporation, including but not limited, to
membership on boards of directors; and (iii) Executive must enter into, and not
revoke, an agreement in form reasonably acceptable to the Corporation that
releases the Corporation and any officer, director, agent, employee,
shareholder, or other representative of the Corporation from any and all claims
of Executive except for claims

-2-

 

or rights relating to: (A) this Agreement; (B) unpaid salary through the
employment termination date; (C) unpaid expense reimbursements for authorized
business expenses incurred before the employment termination date; (D) any
equity plans; (E) benefit plans (for example, to convert life insurance); (F)
any rights under the terms of any qualified retirement plan covering Executive;
and (G) rights of indemnification under the Corporation’s Articles of
Incorporation or Bylaws or any agreement to which the Corporation is a party. In
addition, the release does not affect Executive’s right to cooperate in an
investigation by the Equal Employment Opportunity Commission.

(d)     Reductions to Severance Pay. Executive will receive the Severance Pay
notwithstanding any other earnings that Executive may have and without offset of
any kind except that the Corporation has the right to deduct from the Severance
Pay any income, payroll or other taxes required to be deducted from such
payments.

3.     Definitions.

(a)     Active Change in Control Proposal Period. “Active Change in Control
Proposal Period” means any period:

(i)     during which the Board of Directors of the Corporation has authorized
solicitation by the Corporation of offers or expressions of interest for a
transaction which, if consummated, would constitute a Change in Control; or

(ii)     during which the Corporation has received a proposal for a transaction
which, if consummated, would constitute a Change in Control, and the Board of
Directors has not determined to reject such proposal without any counter-offer
or further discussions; or

(iii)     during which any proxy solicitation or tender offer with regard to the
securities of the Corporation is ongoing, if the intent of such proxy
solicitation or tender offer is to cause the Corporation to solicit offers for
or enter into a transaction that would constitute a Change in Control.

(b)     Affiliate. “Affiliate” means any organization controlling, controlled by
or under common control with the Corporation.

(c)     Average Compensation. “Average Compensation” means (i) the sum of
Executive’s annual base salary and cash bonuses, if any, paid in each of the
most recent three complete calendar years of Executive's employment by the
Corporation and the total grant date fair value of all restricted stock awards
(calculated as the fair market value of each share of restricted stock on the
date of the award multiplied by the number of shares awarded), if any, awarded
in each of the most recent three complete calendar years of Executive’s
employment by the Corporation divided by (ii) three (or the lesser number of
complete calendar years for which Executive has been employed by the
Corporation). Average Compensation shall not include any amount, other than base
salary, cash bonuses and restricted stock, included in Executive’s taxable
compensation for federal income tax purposes (for example, taxable income for
taxable fringe benefits,

-3-

 

previously deferred compensation, restricted stock vesting or gain realized upon
exercise of stock options are not included).

(d)     Cause. “Cause” means Executive’s removal from office by order of a
regulatory agency having jurisdiction over the Corporation, or Executive’s
willful and repeated failure to perform Executive’s duties of employment, which
failure has not been cured within thirty (30) days after the Corporation gives
notice thereof to Executive; it being expressly understood that negligence or
bad judgment shall not constitute “Cause” so long as such act or omission was
without intent of personal profit and was reasonably believed by Executive to be
in or not adverse to the best interests of the Corporation.

(e)     Change in Control. “Change in Control” means any of the occurrences
listed in (i) below, subject to (ii) and (iii) below.

(i)     A Change in Control shall be deemed to have occurred if:

(A)     Any person or group (as such terms are used in connection with Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13(d)(3) and 13(d)(5) under the Exchange Act), directly or indirectly,
of securities of the Corporation representing more than 50% of the combined
voting power of the Corporation’s then outstanding securities;

(B)     A merger, consolidation, sale of assets, reorganization, or proxy
contest is consummated and, as a consequence of which, members of the
Corporation’s Board of Directors in office immediately prior to such transaction
or event constitute less than a majority of the Board of Directors thereafter;

(C)      During any period of 24 consecutive months, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
(including for this purpose any new director whose election or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
one-half of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors; or

(D)     A merger, consolidation or reorganization is consummated with any other
corporation pursuant to which the shareholders of the Corporation immediately
prior to the merger, consolidation or reorganization do not immediately
thereafter directly or indirectly own more than fifty percent (50%) of the
combined voting power of the voting securities entitled to vote in the election
of directors of the merged, consolidated or reorganized entity.

(ii)     Notwithstanding the foregoing, no trust department or designated
fiduciary or other trustee of such trust department of the Corporation or a
subsidiary of the Corporation, or other similar fiduciary capacity of the

-4-

 

Corporation with direct voting control of the stock shall be treated as a person
or group within the meaning of subsection (i)(A) hereof. Further, no
profit-sharing, employee stock ownership, employee stock purchase and savings,
employee pension, or other employee benefit plan of the Corporation or any of
its subsidiaries, and no trustee of any such plan in its capacity as such
trustee, shall be treated as a person or group within the meaning of subsection
(i)(A) hereof.

(iii)     Notwithstanding anything contained in this Agreement to the contrary,
if Executive’s employment is terminated prior to a Change in Control and
Executive reasonably demonstrates that such termination was at the request of or
in response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control, and who subsequently
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change in Control shall mean the date immediately prior to the date of
such termination of Executive’s employment.

(f)     Permanent Disability. “Permanent Disability” is as defined and provided
for in this paragraph. If Executive has been unable by reason of physical or
mental disability to properly perform Executive’s duties hereunder for a period
of one hundred eighty (180) days, the Corporation may give Executive notice of
its intention to terminate Executive’s employment due to Permanent Disability.
If Executive wishes to contest the existence of termination due to Permanent
Disability, Executive must give the Corporation notice of Executive’s
disagreement within ten (10) days after receipt of the notice from the
Corporation, and Executive must promptly submit to examination by three
physicians in Ottawa County or Kent County, Michigan, who are reasonably
acceptable to both Executive and the Corporation (with consultation from other
physicians as determined by those three). If (A) within sixty (60) days after
receipt by Executive of the notice from the Corporation, two of such physicians
shall issue their written statement to the effect that in their opinion, based
on their diagnosis, Executive is capable of resuming employment and devoting
Executive’s full time and energy to discharging Executive’s duties within sixty
(60) days after the date of such statement, and (B) Executive does in fact
within such sixty (60) day period resume employment and properly perform
Executive’s duties, then Executive’s employment shall not be terminated due to
Permanent Disability. It is understood that the Corporation has the right to
terminate Executive’s employment due to Executive’s disability without meeting
the standards in this paragraph, but in that event the termination shall be
deemed to be a discretionary termination of Executive’s employment.

(g)      Good Reason. “Good Reason” means a material negative change to the
employment relationship between Executive and the Corporation because: (A)
Executive is removed from Executive’s position as Chief Executive Officer of the
Corporation and the Bank; or (B) the authority, duties or responsibilities of
Executive’s principal positions is materially diminished; or (C) Executive’s
base compensation is materially reduced, or (D) Executive is required to report
to a corporate officer or employee instead of directly to the Corporation’s
Board of Directors; or (E) any requirement of the Corporation that Executive be
based anywhere other than in Ottawa County or Kent County, Michigan, or any
substantial increase in the business travel required of Executive; or (G) any
material

-5-

 

breach by the Corporation or any successor of its obligations to Executive under
this Agreement.

Executive may not terminate employment for “Good Reason” unless:

(i)     Executive notifies the Board in writing, within 90 days after Executive
becomes aware of the act or omission constituting Good Reason that the act or
omission in question constitutes Good Reason and explaining why Executive
considers it to constitute Good Reason;

(ii)     the Corporation fails, within 30 days after notice from Executive under
(i) above, to revoke the action or correct the omission and make Executive
whole; and

(iii)     Executive gives notice of termination within 90 days after expiration
of the 30-day period under (ii) above.

4.     Parachute Cap. Notwithstanding anything in this Agreement to the
contrary, any payment, benefit, or amount payable or benefit to be provided to
Executive pursuant to this Agreement that is a “Parachute Payment” as defined in
Section 280G(b)(2) of the Code, will be reduced to the extent necessary so that
the benefits payable or to be provided to Executive under this Agreement that
are treated as Parachute Payments as well as any payments or benefits provided
outside of this Agreement that are so treated will not cause the Corporation to
have paid an “Excess Parachute Payment” as defined in Section 280G(b)(1) of the
Code. If it is established that an “Excess Parachute Payment” has occurred or
will occur under this Agreement or otherwise, the Corporation will reduce the
amount of any remaining Parachute Payments to be made to ensure that the total
payments to Executive do not exceed 2.99 times Executive’s “base amount” as
defined in Section 280G(b)(3) of the Code.

5.     Confidentiality, Return of Property. Executive has obtained and may
obtain confidential information concerning the business, operations, financial
affairs, organizational and personnel matters, policies, procedures and other
non-public matters of the Corporation, and those of third-parties related to
their transaction of business with the Corporation, which information is not
generally disclosed to persons not employed by the Corporation. Such information
(referred to herein as the “Confidential Information”) may have been or may be
provided in written form or orally. Executive shall not disclose to any other
person the Confidential Information at any time during or after termination of
employment, except that during employment Executive may use and disclose
Confidential Information as reasonably required by Executive’s employment. Upon
termination of employment, Executive will deliver to the Corporation any and all
property owned or leased by the Corporation and any and all Confidential
Information (in whatever form) including without limitation all customer lists
and information, financial information, business notes, business plans,
documents, keys, credit cards, computers and other Corporation-provided
equipment. Executive’s commitments in this Section will continue in effect after
termination of employment and after termination of this Agreement. The parties
agree that any breach of Executive’s covenants in this Section would cause the
Corporation irreparable harm, and that injunctive relief would be appropriate.



-6-

 

6.     Inventions, Discoveries and Improvements. Executive hereby agrees to
assign and transfer to the Corporation, its successors and assigns, Executive’s
entire right, title and interest in and to any and all inventions, discoveries,
trade secrets and improvements thereto which Executive may discover to develop,
either solely or jointly with others, during Executive’s employment and for a
period of one year after termination of such employment, which would relate in
any way to the business of the Corporation, together with all rights to letters
patent, copyrights or trademarks which may be granted with respect thereto.
Immediately upon making or developing any invention, discovery, trade secret or
improvement thereto, Executive shall notify the Corporation thereof and shall
execute and deliver to the Corporation, without further compensation, such
documents as may be necessary to assign and transfer to the Corporation
Executive’s entire right, title and interest in and to such invention,
discovery, trade secret or improvement thereto, and to prepare or prosecute
applications for letters patent with respect to the same in the name of the
Corporation. Executive’s obligations under this Section 6 shall continue in
effect, as to inventions, discoveries and improvements covered by this Section
6, notwithstanding any termination of employment or this Agreement.

7.     Noncompetition and Nonsolicitation.

(a)     In view of Executive’s importance to the success of the Corporation,
Executive and the Corporation agree that the Corporation would likely suffer
significant harm from Executive’s competing with the Corporation during
employment and for some period of time thereafter. Accordingly, Executive agrees
that Executive shall not engage in competitive activities (except in Marginal
Business Areas, as defined in Section 7(e)) either: (A) while employed by the
Corporation; or (B) if Executive’s employment is terminated during the term of
this Agreement, during the Restricted Period (as defined below). Executive shall
be deemed to engage in competitive activities if Executive shall, without the
prior written consent of the Corporation, (i) in Ottawa County, Kent County, or
Allegan County, Michigan, or in any county contiguous thereto (including the
municipalities therein), render services directly or indirectly, as an employee,
officer, director, consultant, advisor, partner or otherwise, for any
organization or enterprise which competes directly or indirectly with the
business of the Corporation in providing financial products or services
(including, without limitation, banking, insurance, trust or investment products
or services) to consumers and businesses, or (ii) directly or indirectly
acquires any financial or beneficial interest in (except as provided in the next
sentence) any organization which conducts or is otherwise engaged in a business
or enterprise in Ottawa County, Kent County, or Allegan County, Michigan, or any
of the counties contiguous thereto (including all municipalities) which competes
directly or indirectly with the business of the Corporation in providing
financial products or services (including, without limitation, banking,
insurance, trust or investment products or services) to consumers and
businesses. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than one percent (1%) of any class of publicly
traded securities. For purposes of this Section 7 the term “Restricted Period”
shall equal twenty-four months following the date of termination of Executive’s
employment during the term of this Agreement. If Executive is in breach of
Section 7, then the Restricted Period will be extended for a period equal to the
duration of Executive’s breach.



-7-

 

(b)     While employed by the Corporation and during the Restricted Period,
Executive agrees that Executive shall not, in any manner directly (i) solicit by
mail, by telephone, by personal meeting, or by any other means, any customer or
prospective customer of the Corporation to whom Executive provided services, or
for whom Executive transacted business, or whose identity become known to
Executive in connection with Executive’s services to the Corporation (including
employment with or services to any predecessor or successor entities), to
transact business with a person or an entity other than the Corporation or
reduce or refrain from doing any business with the Corporation or (ii) interfere
with or damage (or attempt to interfere with or damage) any relationship between
the Corporation and any such customer or prospective customer. The term
“solicit” as used in this Section 7 means any communication of any kind
whatsoever, inviting, encouraging or requesting any person to take or refrain
from taking any action with respect to the business of the Corporation.

(c)     While employed by the Corporation and during the Restricted Period,
Executive agrees that Executive shall not, in any manner directly solicit any
person who is an employee of the Corporation to apply for or accept employment
with any other person or entity.

(d)     The parties agree that nothing herein shall be construed to limit or
negate that common law of torts or trade secrets where it provides broader
protection than that provided herein.

(e)     Activities by Executive that would otherwise violate Section 7(a) will
not be considered a violation of this Agreement if such activities are conducted
only with regard to a “Marginal Business Area”, defined as a line of business
(other than banking) engaged in by the Corporation but which represents less
than 5% of the consolidated non-interest income of the Corporation.

(f)     If Executive’s employment is terminated during the term of this
Agreement, Executive’s obligations under this Section shall survive termination
of this Agreement.

8.     Successors; Binding Agreement.

(a)     This Agreement shall not be terminated by any merger or consolidation of
the Corporation whereby the Corporation is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Corporation. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the surviving or resulting
corporation or the person or entity to which such assets are transferred.

(b)     The Corporation agrees that concurrently with any merger, consolidation
or transfer of assets constituting a Change in Control, it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to Executive (or Executive’s beneficiary or estate), all of the
obligations of the Corporation hereunder.

-8-

 

Failure of the Corporation to obtain such assumption prior to the effective date
of any Change in Control shall be a material breach of the Corporation’s
obligations to Executive under this Agreement that constitutes Good Reason.

(c)     This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

9.     Notice. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or received by electronic mail,
facsimile transmission or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, addressed as follows:

If to the Corporation: Macatawa Bank Corporation
10753 Macatawa Drive
Holland, MI 49424
Attn: Chairman of the Board     If to Executive: Ronald L. Haan
2701 Meadowbrook Drive SE
Grand Rapids, MI 49546
Rhaan17@aol.com
616.949.3303

 

Either party may change its address for notices by notice to the other party.

10.     Amendment and Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless the waiver, modification, or discharge is
authorized by the Corporation’s Board of Directors, or a committee of the Board
of Directors, and is agreed to in a writing signed by Executive and by the
Chairman of the Board of Directors of the Corporation. No waiver by either party
at any time of any breach or non-performance of this Agreement by the other
party shall be deemed a waiver of any prior or subsequent breach or
non-performance.

11.     Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect. If a
court of competent jurisdiction ever determines that any provision of this
Agreement (including, but not limited to, all or any part of the non-competition
covenant in this Agreement) is unenforceable as written, the parties intend that
the provision shall be deemed narrowed or revised in that jurisdiction (as to
geographic scope, duration, or any other matter) to the extent necessary to
allow enforcement of the provision. The revision shall thereafter govern in that
jurisdiction, subject only to any allowable appeals of that court decision.



-9-

 

12.     Arbitration. The Corporation and Executive agree that the sole and
exclusive method for resolving any dispute between them arising out of or
relating to this Agreement shall be arbitration under the procedures set forth
in this Section; provided, however, that nothing in this Section prohibits a
party from seeking preliminary or permanent judicial injunctive relief, or from
seeking judicial enforcement of the arbitration award. The arbitrator shall be
selected pursuant to the Rules for Commercial Arbitration of the American
Arbitration Association. The arbitrator shall hold a hearing at which both
parties may appear, with or without counsel, and present evidence and argument.
Pre-hearing discovery shall be allowed in the discretion of and to the extent
deemed appropriate by the arbitrator, and the arbitrator shall have subpoena
power. The procedural rules for an arbitration hearing under this Section shall
be the rules of the American Arbitration Association for Commercial Arbitration
hearings and any rules as the arbitrator may determine. The hearing shall be
completed within ninety (90) days after the arbitrator has been selected and the
arbitrator shall issue a written decision within sixty (60) days after the close
of the hearing. The hearing shall be held in Grand Rapids, Michigan. The award
of the arbitrator shall be final and binding and may be enforced by and
certified as a judgment of the Circuit Court for Kent County, Michigan or any
other court of competent jurisdiction. One-half of the fees and expenses of the
arbitrator shall be paid by the Corporation and one-half by Executive, except
that the fees and expenses of the Arbitrator incurred by Executive shall be
reimbursed in full by the Corporation with respect to any arbitration initiated
after the date of a Change in Control. The attorney fees and expenses incurred
by the parties shall be paid by each party, except that the Corporation shall
reimburse Executive’s reasonable attorney fees incurred with regard to any
arbitration proceeding initiated after a Change in Control unless the arbitrator
finds that Executive’s claims or defenses in such proceeding lack merit and were
asserted in bad faith. Any such reimbursement will be made within thirty (30)
days after Executive submits documentation of such expenses, provided that no
payment will be made after the last day of the calendar year following the
calendar year in which the expense was incurred. To the extent that (i) the
reimbursement of attorney fees, together with any other payments under this
Agreement, constitute separation pay under Code Section 409A and the regulations
thereunder; (ii) a portion of such separation pay exceeds the amount that would
be exempt from consideration as a deferral of compensation under Treas. Reg. §
1.409A-1(b)(9)(iii) (the “Excess Separation Payment”); and (iii) the Excess
Separation Payment is not otherwise exempt from treatment as a deferral of
compensation under Treas. Reg. § 1.409A-1(b), then such amounts shall be reduced
to the extent necessary so that Executive does not receive an Excess Separation
Payment.

13.     Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to Executive’s employment with the Corporation
or any of the subjects covered by this Agreement have been made by either party
that are not set forth expressly in this Agreement, and this Agreement
supersedes any other agreements on the subjects covered by this Agreement;
provided, however, except as expressly modified hereby, this Agreement shall not
affect Executive’s rights under retirement and health and welfare plans in which
Executive participates which are maintained by the Corporation. This Agreement
does not provide Executive any right to continued employment with the
Corporation and does not in any way affect the right of the Corporation to
terminate Executive’s employment at any time with or without Cause.

14.     Governing Law. The validity, interpretation, and construction of this
Agreement are to be governed by Michigan laws, without regard to choice of law
rules. The parties agree

-10-

 

that any judicial action involving a dispute arising under this Agreement will
be filed, heard and decided in the Kent County Circuit Court. The parties agree
that they will subject themselves to the personal jurisdiction and venue of
either court, regardless of where Executive or the Corporation may be located at
the time any action may be commenced. The parties agree that the locations
specified above are mutually convenient forums and that each of the parties
conducts business in Kent County.

15.     Counterparts. This Agreement may be signed in original or by fax in
counterparts, each of which shall be deemed an original, and together the
counterparts shall constitute one complete document.

16.     Section 409A. This Agreement is intended to be exempt from Section 409A
of the Internal Revenue Code partially as providing for short-term deferrals
under Treasury Regulation § 1.409A-(b)(4) and partially as an involuntary
separation pay plan under Treasury Regulation § 1.409A-1(b)(9), and shall be
interpreted and operated consistently with those intentions. To the extent
Section 409A is found to be applicable to this Agreement, this Agreement is to
be interpreted to comply with Section 409A and shall be interpreted and operated
consistently with those intentions, including but not limited to, any applicable
six-month delay in payment if Executive is a specified employee of the
Corporation.

The parties made this Agreement effective as of the date first written above.

MACATAWA BANK CORPORATION

 

 

By: /s/ Richard L. Postma   /s/ Ronald L. Haan   Richard L. Postma   Ronald L.
Haan   Chairman of the Board of Directors               “Corporation”  
“Executive”

 



-11-

 

 

